


Exhibit 10.1




SECOND AMENDMENT TO CREDIT AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made and entered
into effective February 10, 2016 by and between AMERICA FIRST MULTIFAMILY
INVESTORS, L.P., a Delaware limited partnership (“Borrower”), and BANKERS TRUST
COMPANY (“Bank”).


RECITALS


A.Borrower and Bank entered into a Credit Agreement dated May 14, 2015, which
was amended by a First Amendment to Credit Agreement dated January 7, 2016 (as
amended, the “Agreement”)(all capitalized terms not otherwise defined herein are
as defined in the Agreement), pursuant to which Bank agreed to provide certain
credit facilities to Borrower on the terms and conditions contained therein.


B.Borrower and Bank desire to confirm an increase in the maximum principal
commitment of Bank with respect to the Line of Credit.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby expressly acknowledged, Borrower and Bank agree as follows:


I.Effective as of the date of this Amendment, Bank has agreed to increase its
maximum principal commitment with respect to the Line of Credit by the amount of
Two Million Five Hundred Thousand Dollars ($2,500,000) over the original Initial
Limit of Thirty Million Dollars ($30,000,000). Accordingly, effective as of the
date of this Amendment, the maximum principal amount of the Line of Credit
available for use by Borrower is increased to an Increased Limit of Forty
Million Dollars ($40,000,000) (calculated based on the Initial Limit of
$30,000,000, plus the increased commitment of Bank as of the date of this
Amendment of $2,500,000, plus the commitment received from a participant prior
to the date of this Amendment in the amount $7,500,000).


II.This Amendment shall be effective as of the effective date set forth above
upon Bank having received an executed original hereof, together with payment to
Bank from Borrower of an additional commitment fee in the amount of $7,500,
calculated by multiplying 0.30% by the difference between the new Increased
Limit ($40,000,00) and the prior Increased Limit ($37,500,000).


III.Except as amended hereby, all terms of the Agreement are hereby ratified and
confirmed and remain in full force and effect, the terms of which are
incorporated herein by this reference. The parties confirm and ratify the Loan
Documents, all certificates executed and delivered to Bank, and all other
documents and actions relating to the obligations referred to in the Agreement,
except as amended hereby.


IV.Borrower represents that, to its knowledge, no Event of Default has occurred
or is occurring under the terms of the Agreement or under any other Loan
Documents, and that no circumstances exist such that but for a lapse of time or
the giving of notice an Event of Default would exist under any such agreements
and that all of the covenants, representations and warranties contained in the
Agreement remain true as of the date hereof except with respect to those which
are made with respect to specified earlier dates.


V.The execution, delivery, and effectiveness of this Amendment shall not operate
as a waiver of any right, power, or remedy of Bank under the Agreement or other
Loan Documents, nor
constitute a waiver of any provision of the Loan Documents. This Amendment shall
not affect, alter amend, or waive any right, power or remedy of Bank by virtue
of any Borrower’s actions or failure to take certain actions which constitute a
default or an Event of Default under the Agreement or any of the Loan Documents.




--------------------------------------------------------------------------------






VI.This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which shall be taken together and constitute
one and the same agreement. Signatures may be made and delivered by telefax or
other similar method which shall be effective as originals.






AMERICA FIRST MULTIFAMILY INVESTORS, L.P.


By:    AMERICA FIRST CAPITAL ASSOCIATES LIMITED
PARTNERSHIP TWO, a Delaware limited partnership, its general partner


By: THE BURLINGTON CAPITAL GROUP, LLC, a
Delaware limited liability company, its general partner




By:
/s/Craig S. Allen

Craig S. Allen, Chief Financial Officer






BANKERS TRUST COMPANY




By:
/s/Kraig J. Williams    

Kraig J. Williams, Vice President






